APPEAL OF STAR ELECTRIC CO.Star Electric Co. v. CommissionerDocket No. 4185.United States Board of Tax Appeals3 B.T.A. 488; 1926 BTA LEXIS 2644; January 28, 1926, Decided Submitted October 27, 1925.  1926 BTA LEXIS 2644">*2644 Myron J. Stone for the taxpayer.  L. C. Mitchell, Esq., for the Commissioner.  3 B.T.A. 488">*488  Before SMITH, LITTLETON, and TRUSSELL.  This appeal is from the determination of a deficiency in income and profits tax for the year 1920 in the amount of $1,811.47.  The question in issue is the right of the taxpayer to deduct from the gross income of 1920 an amount of $6,969.51, representing expenditures for partitions and other interior alterations upon property leased by the taxpayer for a term of 10 years.  FINDINGS OF FACT.  The taxpayer is a Massachusetts corporation, with its principal office at Worcester.  The lease upon the premises in which its business was carried on expired in 1920 and it was required to seek other quarters.  It leased a store and a cellar in the locality of its former store for a period of 10 years from February, 1920.  To fit this store properly for the transaction of its business, which is that of electrical 3 B.T.A. 488">*489  contracting and the retailing of electrical supplies, the taxpayer made such partitions and shelving alterations as it deemed necessary.  The total amount spent for such alterations in 1920 was $6,969.51, which amount was1926 BTA LEXIS 2644">*2645  claimed as a deduction from gross income in its tax return for the year 1920, but which was disallowed by the Commissioner as an expense deduction, although one-tenth thereof was allowed as a deduction on account of depreciation.  DECISION.  The determination of the Commissioner is approved.  ; .